Citation Nr: 0800067	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to payment of full disability compensation at the 
100 percent rate from August 1, 1995, to September 3, 1999. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1967 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination, dated in September 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  

In April 2007, the Board remanded the case to the RO to 
afford the veteran a personal hearing.  In August 2007, the 
veteran appeared at the RO and testified at a video 
conference hearing that was conducted by the undersigned 
sitting in Washington, D.C.  A transcript of that hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The RO in September 2004 determined to withhold the veteran's 
payment of full disability compensation benefits at the 100 
percent rate for the period from August 1, 1995, to September 
3, 1999, because he was incarcerated for a felony conviction.  

Generally, a veteran who is incarcerated in a federal, state, 
or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980 and 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 
3.665 (2007).  

A preliminary review of the record shows that in March 1999 
the Supreme Court of the State of Nevada vacated the order of 
the district court denying the veteran's petition for 
post-conviction relief, and remanded the matter to the 
district court for a new trial.  The claims file does not 
contain any documentation pertinent to the new trial.  At his 
hearing, the veteran indicated that the Nevada Supreme Court 
had overturned his case, but he provided no other information 
such as whether a new trial had in fact been held and whether 
his felony conviction was nullified or upheld.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the district counsel to 
determine whether or not the veteran has a 
felony conviction for the period of August 
1, 1995 to September 3, 1999.  To that 
end, it should be determined whether or 
not a new trial was held for the veteran 
subsequent to the March 1999 Order of 
Remand of the Supreme Court of the State 
of Nevada, and if so, the outcome of that 
trial, to specifically include whether the 
veteran's felony conviction was nullified 
or upheld.  All pertinent documentation 
should be obtained for association with 
the claims folder.  

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



